EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
EXECUTIVE EMPLOYMENT AGREEMENT
C. STEPHEN GUYER
 
This EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is entered into on August 6,
2012, to be made effective nunc pro tunc as of the 1st day of July 2013, by and
between Colorado Goldfields Inc., ("Employer"), and C. Stephen Guyer
("Executive").  This Agreement replaces and supersedes all prior Employment
Agreements between Colorado Goldfields Inc. and C. Stephen Guyer.
 
WHEREAS, Employer is a corporation organized under the laws of the state of
Nevada and with its principal place of business in Lakewood, Colorado;


WHEREAS, Employer and Executive entered into Employment Agreements effective on
14 February 2008, 1 July 2008, 1 July 2009, 1 July 2010, 1 July 2011, 1 July
2012;


WHEREAS, Employer desires to employ Executive and Executive desires to accept
such employment subject to the terms and conditions hereinafter set forth.
 
NOW THEREFORE, and in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereby agree as follows:
 
1. EMPLOYMENT
 
Employer hereby employs Executive and Executive hereby accepts employment by
Employer, upon all of the terms and conditions as hereinafter set forth.
 
2. TERM
 
The term of this Agreement shall be for twelve (12) months commencing on July 1,
2012, and ending on June 30, 2013 ("the Expiration Date"), unless renewed or
extended by written agreement executed on or before the Expiration Date by
Executive and by Employer with the approval of the Board of Directors.  As a
courtesy to Executive, Employer shall indicate in writing its intent to renew or
extend this Agreement at least thirty (30) days prior to the Expiration Date.
 
3. TERMINATION OF AGREEMENT
 
This Agreement shall terminate upon the occurrence of any of the following
events: 
 
(a) Upon written notice of termination from either party to the other party,
which notice may be given at any time, with or without cause, and shall be
effective thirty days (30) days thereafter unless a different effective date is
agreed in writing by the parties;
 
(b) Upon the expiration of this Agreement without renewal or extension as
provided in section 2 of this Agreement; or
 
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
(c) Upon Executive's death.
 
Upon the termination of this Agreement, Executive shall be entitled to payment
of compensation that is earned but unpaid for services rendered by Executive as
of the date of termination of this Agreement.  In addition, Executive shall be
entitled to Separation Pay to the extent expressly set forth in Exhibit A to
this Agreement, which pay shall become due and owing according to the schedule
set forth in Exhibit A. However, Executive shall not be entitled to any
compensation for services not yet performed, including services, which could
have been performed, but for the termination of this Agreement.
 
At the discretion of Employer, Employer may (a) require that Executive continue
to perform his duties during the period between notice pursuant to Section 3(a)
of this Agreement and the resulting termination of this Agreement, or (b)
relieve Executive of his duties during such period (while continuing to provide
compensation and benefits in accordance with this Agreement).
 
4. DUTIES
 
Executive is employed by Employer as its Chief Financial Officer, Corporate
Secretary, Principal Accounting Officer, and Principal Financial Officer.  The
precise nature of Executive’s duties shall be as defined by the Board of
Directors of Employer and may be broadened, curtailed or otherwise modified by
the Board of Directors of Employer from time to time in its sole discretion.
 
Executive agrees to devote the working time, energy and professional talent as
is customarily performed and required by a Chief Financial Officer, Corporate
Secretary, and Principal Accounting Officer, and Principal Financial Officer of
a publicly traded company.


Notwithstanding the foregoing, (i) Executive may serve as a director or trustee
of another organization upon the prior written consent of the Board of
Directors, and (ii) Employer acknowledges that Executive has other involvements
which are not part of Colorado Goldfields Inc., and that Executive may devote
working time to such activities so long as Employer's business is not adversely
affected.


The Executive acknowledges that he is a fiduciary of the Employer and he agrees
to serve the Employer in a manner that is consistent with the fiduciary duties
owed to the Employer.


Executive reaffirms the duties and responsibilities enumerated in his Employment
Agreement of 14 February 2008.
 
During the term of this Agreement, Employer shall nominate Executive for
election to the Board of Directors of Employer as a member of the management
slate at each annual meeting of the stockholders, or at each meeting of the
stockholders at which his class, if such class be designated, comes up for
election.
 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
Executive’s primary place of employment shall be the metropolitan Denver area,
Colorado, or other such location as conditions require.


5. COMPENSATION
 
Executive's compensation under this Agreement shall be as set forth in Exhibit
A, which is attached hereto and incorporated herein.  Such compensation shall be
paid in accordance with the payroll policies and procedures of Employer, as they
may be modified from time to time at Employer’s sole discretion.
 
Upon the termination of this Agreement, Executive shall have no further rights
to compensation under this Agreement except for Separation Pay as provided in
Exhibit A.
 
In all cases in which Executive must obtain the consent of Employer or
Management, such consent may be granted or withheld at the sole discretion of
Employer or Management as the case may be, unless otherwise explicitly agreed by
Executive and Employer.


6. INDEMNIFICATION
 
Subject to the terms and conditions of the Articles of Incorporation and Bylaws
of the Employer (in each case, as in effect from time to time), the Employer
agrees to indemnify and hold Executive harmless to the fullest extent permitted
by the laws of the State of Nevada, as in effect at the time of the subject act
or omission.  Notwithstanding the foregoing, Employer shall not be required to
indemnify Executive if a court or governmental tribunal of competent
jurisdiction finds that the event triggering the indemnification right was
caused by, or due to, the willful misconduct or gross negligence of
Employee.  In connection therewith, Executive shall be entitled to the
protection of any insurance policies which Employer elects to maintain generally
for the benefit of the Employer's directors and officers against all costs,
charges and expenses whatsoever incurred or sustained by Executive in connection
with any action, suit or proceeding to which he may be made a party by reason of
his being or having been a director, officer or employee of the Employer.  This
provision shall survive any termination of Executive's employment hereunder.  To
the extent that Employer has maintained insurance policies generally for the
benefit of the Employer's directors and officers, Employer shall such insurance
coverage, or use commercially reasonable efforts to obtain tail insurance
coverage for Executive, for a period of three years following termination of
employment.


7. SEVERABILITY
 
In the event that any provision of this Agreement is held to be invalid, void or
unenforceable (whether due to unconscionability or otherwise), the remainder of
this Agreement shall not be affected thereby, and all other provisions of this
Agreement shall be valid and enforceable to the fullest extent permitted by the
law.
 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
8. AGREEMENT NOT ASSIGNABLE
 
This Agreement shall be binding upon Employer and its successors and upon the
heirs, representatives, executors, and administrators of Executive.  This
Agreement is not assignable by either party, except that the rights and
obligations of this Agreement shall be assumed by any successor of
Employer.  For purposes of this Section 8, the term “successor” shall include
any individual or entity which acquires all or substantially all of the assets
of Employer by merger, purchase or otherwise.
 
9. WAIVER OF BREACH
 
The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as or be construed to be a waiver of any subsequent
breach hereof.
 
10. NOTICES
 
Any written notice to be given to Employer under the terms of this Agreement
shall be addressed to Employer as follows, unless Executive is notified in
writing of a change of address:
 
Colorado Goldfields Inc.
10920 West Alameda Ave
Suite 201
Lakewood, CO  80226
 
Any written notice to be given to Executive under the terms of this Agreement
shall be addressed to Executive as follows, unless Management is notified in
writing of a change of address:
 
C. Stephen Guyer
10920 West Alameda Ave
Suite 201
Lakewood, CO  80226


Such notice shall be deemed to have been duly given when enclosed and properly
sealed in an addressed envelope registered or certified mail return receipt
requested and deposited, postage and registered or certification fee prepaid, in
a post office or branch post office regularly maintained by the United States
Postal Service.


11. TITLE AND HEADINGS
 
Titles and headings to paragraphs in this Agreement are for the purpose of
reference only and in no way shall limit, define or otherwise affect the
provisions of this Agreement.
 
12. GOVERNING LAW
 
This Agreement, all interpretation and enforcement of this Agreement, and all
disputes arising out of this Agreement shall be governed solely and exclusively
by the laws of the State of Colorado, regardless of the forum in which such
interpretation or enforcement of this Agreement occurs or such disputes are
resolved, and without regard to any principles of conflicts of laws.
 
 
4

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
13. NO RULE OF CONSTRUCTION
 
The parties acknowledge that each of them has had ample opportunity for their
own counsel to participate in negotiating and drafting this
Agreement.  Therefore, no rule of construction shall apply to this Agreement
that construes ambiguous or unclear language in favor of or against any party on
the basis of who may have prepared this Agreement or any portion thereof.


 14.ENTIRE AGREEMENT
 
(a) This Agreement, including Exhibit A, represents the entire employment
agreement between Employer and Executive pertaining to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by Executive and by
Employer with the approval of Management.
 
(b) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 

         
EXECUTIVE:
         
August 6, 2013
 
/s/ C. Stephen Guyer
      C. Stephen Guyer                      
COLORADO GOLDFIELDS INC.
          August 6, 2013  
/s/ Lee R. Rice
     
Lee R. Rice, President & CEO
         

 

 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
EXHIBIT A
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
COLORADO GOLDFIELDS INC. (“Employer”)
and
C. STEPHEN GUYER (“Executive”)
Effective as of July 1, 2013
 
During the term of the Agreement, Executive’s compensation shall be as follows:
 
A-1 SALARY
 
Employer shall pay to Executive a salary of $25,000 per month.  Salary payments
shall be subject to applicable withholdings for taxes, to be paid in the manner
specified in paragraph 5 of the Agreement.  Executive's salary may be increased
or reduced from time to time at the sole discretion of the Board of
Directors.  Executive acknowledges that salary and/or expenses may, upon
consultation with the Chief Executive Officer, be paid in stock pursuant to the
Company’s 2008 Stock Compensation Plan, which may be or become free-trading in
accordance with applicable securities laws and regulations.


A-2 VACATION
 
Executive shall be eligible for fifteen (15) days of personal time off per year
("Vacation Time").  Upon termination of this Agreement, Executive shall be paid
for earned but unused Vacation Time based upon the Salary in effect at the time
of termination.
 
A-3 GROUP HEALTH COVERAGE
 
Executive shall be permitted to participate in such group health insurance plan
as Employer may elect to provide for its other employees, subject to the
eligibility and participation requirements of such plan, which plan may be
altered or abolished from time to time at the sole discretion of
Employer.  However, the level of health insurance coverage for Executive shall
not be reduced below the level in effect upon Executive’s execution of this
Agreement, and the cost to Executive for health insurance coverage shall not be
increased above the cost in effect upon Executive’s execution of this
Agreement.  Subsequent to the termination or the expiration of the Agreement and
at the Executive's election and cost, the Company will provide (subject to the
eligibility and participation requirements), continued group health insurance
coverage through insurance plans as the Employer may make available for its
other employees.
  
A-4 PENSION/PROFIT-SHARING PARTICIPATION
 
Executive shall be permitted to participate in such pension or profit-sharing
plan as Employer may elect to provide for its other employees, subject to the
eligibility and participation requirements of such plan, which plan may be
altered or abolished from time to time at the sole discretion of Employer.
 
 
6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
A-5 AUTOMOBILE ALLOWANCE
 
Executive shall receive an automobile allowance of $714 per month.  In addition,
mileage shall be reimbursed at the IRS standard rate.


A-6 OTHER EMPLOYMENT BENEFITS
 
Executive shall be permitted to participate in such other benefits of employment
as Employer may elect to provide for its other employees, subject to the terms
and conditions established by Employer for those benefits, which benefits may be
altered or abolished from time to time at the sole discretion of
Employer.  Subsequent to the Executives termination or the expiration of the
Agreement and at the Executive's election and cost the Company will provide
(subject to the eligibility and participation requirements), continued insurance
coverage for life, disability, accidental death, and other specialty coverages
through insurance plans as the Employer may make available for its other
employees.
 
A-7 EXPENSE REIMBURSEMENT
 
Executive shall receive reimbursement from Employer for all reasonable expenses
incurred for the benefit of Employer by Executive in the performance of his
duties under the Agreement.  Such expenses may include but are not limited to
reasonable out-of-pocket expenses for travel, lodging, meals, entertainment, and
professional dues.  Employer shall have the right to establish guidelines for
reimbursement of expenses, including but not limited to guidelines regarding
when prior approval for an expense is required and what documentation must be
provided in order to obtain reimbursement.
 
A-8 SEPARATION PAY
 
Upon termination of this Agreement, Executive shall be entitled to Separation
Pay in accordance with the following provisions:  


(a) Termination by Employer for Convenience: Executive shall receive one year of
Base Compensation, as defined below.
 
(b) Resignation Within Ninety (90) Days Following Change of Control: Executive
shall receive one year of Base Compensation for each year of service as an
employee or officer of the Employer.


In addition: 
 
(i) Any stock options shall vest immediately;
 
(ii) all of Executive’s shares of stock of Employer shall be promptly registered
with the Securities and Exchange Commission if not already freely trade-able
without restriction; and
 
 
7

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Guyer Executive Employment Agreement
Effective 1 July 2013

--------------------------------------------------------------------------------

 
(iii) bonuses, if any, remaining unpaid (or unvested) for the period in which
the resignation occurs shall be paid (or vested) immediately, regardless of
Executive’s performance status.
 
(c) Termination upon Expiration of Agreement Without Renewal or Extension:
Executive shall receive one year of Base Compensation for each year of service
as an employee or officer of Employer.
 
(d) Death of Executive: Executive’s estate shall receive six months of salary
for each year of service by Executive as an employee or officer of Employer.
 
“Base Compensation” shall consist of: (1) salary at the rate in effect at the
time of termination; (2) continued participation in Employer’s group health
insurance plan; (3) continued life insurance coverage; (4) access at the
Executive's expense (subject to the eligibility and participation requirements)
continued insurance coverage for disability, accidental death, and other
specialty coverages through insurance plans as the Employer may make available
for its other employees.
 
“Change of Control” shall mean:
 
(a) any change in the ownership or control of common stock of Employer which
results in more than 25% of the issued and outstanding common stock of Employer
being owned or controlled by a person or entity, or a group of persons or
entities, who did not own or control more than 25% of the issued and outstanding
common stock of Employer as of the date of this Agreement; provided, however,
that it shall not be deemed a "Change of Control" under this subsection (a) if
the change in ownership of more than 25% of the issued and outstanding common
stock of the Employer is pursuant to a public or private offering of common
stock by the Employer for capital raising purposes, and such offering was
approved by the Board of Directors of the Employer; or 
 
(b) the merger or consolidation of Employer with another entity such that more
than 25% of the issued and outstanding voting stock of the surviving entity is
owned or controlled by a person or entity, or a group of persons or entities,
who did not own or control more than 25% of the issued and outstanding common
stock of Employer as of the date of this Agreement.


(c) provided, however, that all references above to ownership or control of 25%
of the issued and outstanding common stock shall be construed as 25% of the
aggregate votes pertaining to the common stock of Employer, of whatever classes
or series, that exercises control of Employer as generally applies with respect
to common stock of a corporation.
 
8

--------------------------------------------------------------------------------